McCAKTY, 3T.
(dissenting).
I am of the opinion that the writ of mandate should be denied and the petition dismissed. In view of the far-reaching effect of the foregoing opinion in curtailing, as I think it does, the nisi prius courts of this state in the exercise of their constitutional powers, I shall briefly discuss the questions involved, and endeavor to point out wherein I think the reasoning of my associates is fallacious, and the conclusions reached by them unsound.
*340The authorities practically all agree as to wbat is necessary to constitute a judgment. While they do not all adopt the same phraseology in defining a judgment, yet the legal effect of the language used is the same. Volume 4, Words and Phrases, pp. 3837-3842, contains many excerpts from decisions of both the federal and state courts in which a judgment is defined. The following are a few of the many illustrations there given as to what constitutes a judgment.
On page 3839 it is said. “Judgment is the sentence of the law pronounced by the court on the matters contained in the record.”
And again, on the same page: “Among numerous definitions of the term ‘judgment’ this one is deemed sufficiently accurate, to wit: ‘The decision or sentence of the law, pronounced by a court or other competent tribunal on the matter contained in the record.’ ”
And likewise, on page 3831, it is said:
“A judgment is the sentence of the law pronounced by a court or a judge thereof upon a matter in issue in any cause before it.
“A judgment is a decision or sentence of the law given by a court of justice or other competent tribunal as the result of proceedings instituted therein for the redress of any injury.
“A ‘judgment’ is the determination or sentence of the law pronounced by a competent judge or court of the result of the action or proceeding instituted in such court, affirming that upon the matter submitted to it for its decision a legal duty or liability does or does not exist.”
Section 3183, Comp; Laws 1907, provides: “A judgment is a final determination of the rights of parties in an action or proceeding.”
Under the Constitution of our state the “determination” of the matter in the “action or proceeding” must be by a lawfully constituted court having jurisdiction of the parties to such action or proceeding and of the subject-matter therein involved. In 1 Black on Judgments, p. 2, the author says: “A judgment is properly neither hortatory nor im*341perative. It does not advise or recommend, nor, on tbe other band, does it prescribe any act or course of conduct. In respect to tbe latter particular tbe case is different, of course, with a decree in equity, but we are now using tbe term ‘judgment’ in its narrowest sense. In general, therefore, it neither counsel nor commands, but simply asserts. Again, although it is tbe affirmation of tbe law, it is necessarily pronounced by the mouth of a court or judge. And tbe decision of any arbiter, self-constituted or chosen by tbe litigants, is no judgment. Tbe law speaks only by its, appointed organs. It is only when the deliverance comes from a true and competent court thai it is entitled to be called a judgment. We may therefore define a judgment as tbe determination or sentence of tbe law, pronounced by a competent judge, or court} as tbe result of an action or' proceeding instituted in such court, affirming that, upon tbe matters submitted for its decision, a legal duty or liability does or does not exist.” (Italics mine.)
Sections 1 of article 8 of tbe Constitution of Utah provides that “tbe judicial power of tbe state shall be vested in tbe Senate sitting as a court of impeachment, in tbe Supreme Court, in district courts, in justices of tbe peace, and such other courts inferior to tbe Supreme Court as may be established by law.” Tbe judicial power thus vested in tbe courts cannot be delegated by tbe courts themselves nor by legislative enactment. On page 589, Cooley’s Const. Lim. (Ith Ed.), tbe author says: “A party in any case has a right to demand that tbe judgment of tbe court be given upon bis suit, and be cannot be bound by a delegated exercise of judicial power whether tbe delegation be by tbe court or by legislative act devolving judicial duties on ministerial officers.” And tbe same author, on page 43 of bis work, says: “When a department is created for the exercise of judicial authority, tbe act itself constitutes a -setting apart to it for exercise of tbe whole judicial power of tbe sovereignty with such exceptions only as tbe Constitution itself may make. 'As therefore tbe determination of a controversy on existing *342facts where there are adverse interests is judicial action, the act is not within the compass of legislation.”
In 11 Enc. Pl. and Pr. 810, it is said: “Erom the definitions collated in the preceding section may be gathered the essential elements of every judgment. The first of these is that the decision must be that of a duly constituted court. The rendition of a judgment is a judicial act, and must be performed by a judicial, and not by a ministerial, officer of the court. Thus the decision must be rendered by the judge, and not by the clerk of the court, in order to constitute a judgment.”
In 23 Cyc. 668, the principle here involved is tresely and well illustrated in the following language: “It is essential to a judgment that it should appear to be the sentence or adjudication of a court or judicial tribunal, and to be the judicial act of the court as such, or of the judge or magistrate who holds or presides in such court.”
It necessarily follows from the law as thus declared that the clerk of a court, in entering a judgment, acts in a ministerial capacity only, and it matters not whether the judgment entered is a default judgment, a judgment by confession, or one rendered in a cause tried to the court without a jury, or one rendered in conformity with the verdict of a jury. In either case the entering of a judgment is a ministerial, and in no sense a judicial act. Mr. Freeman, in his work on Judgments, section 38, says: “The rendition of a judgment is a judicial act; its entry upon the record is merely ministerial. A judgment is not what is entered, but what is ordered and considered. . . . While its entry of record is not indispensable to a judgment, a judgment is essential to the validity of the entry. The ministerial act of the clerk must be supported by a judicial act pronounced by the court in express terms or in contemplation of law.”
It is conceded in the foregoing opinion that the clerk, in -entering a judgment, acts in a ministerial capacity only. 'The effect, however, of the conclusions reached on the merits •is to deprive the court of all judicial power in default cases, ■.and to vest the clerk with such power. This feature of the *343opinion I shall again refer to further along in my discussion of the case.
In the prevailing opinion reference is made to the authority conferred by statute upon the clerk to enter judgment by confession in certain cases, provided the parties to the proceeding comply with the conditions imposed by statute, and then the following observation is made: “It seems to us that if it be conceded that a clerk may enter judgment by confession, then it logically follows that he may, when authorized by a proper statute, also enter judgment upon default if he complies with the conditions imposed by statute. To make default after personal service of summons is tantamount to an admission that the plaintiff is entitled to a judgment as prayed by him under a statute like the one now under consideration.” And again, further along in the opinion, it is said: “The only difference between entering a judgment by confession and entering one upon default under such a statute is that, in the first instance, the defendant in proper terms expressly confesses judgment, while in the second he tacitly consents by his silence that judgment may be entered against him for the amount claimed in the complaint. In entering judgment, therefore, in either case, the clerk acts merely ministerially, and with either the expressed or implied consent of the defendant.”
There is a clear distinction between a judgment taken by confession and a default judgment. (Third Nat. Bank v. Divine Groc. Co., 97 Tenn. 603, 37 S. W. 390, 34 L. R. A. 445; Hall v. Marks, 34 Ill. 358.) In the one case the judgment is rendered and entered in pursuance of the voluntary agreement of the parties, and the defendant appears in court, and by his sworn statement in writing authorizes the rendition and entry of the judgment against him for a specified sum. Whereas, in eases where the defendant makes default, the judgment is neither rendered nor entered because of any voluntary affirmative act of the defendant. Nor does he, in fact, either expressly or impliedly, consent to the taking of the default judgment. Nor does the defendant by his default necessarily “admit” or “confess” that he is indebted *344to tbe plaintiff in tbe sum claimed, as tbe foregoing opinion and many of tbe authorities seem to bold.
In this state tbe court, in cases where judgments are taken by default, acquires jurisdiction of tbe person of tbe defendant by tbe service of summons. Tbe provisions of tbe Code providing for the service of summons, so far as material here, are as follows: “The summons must be served by delivering a copy thereof as follows: . . . . (8) In all other cases to tbe defendant personally or by leaving such copy at bis usual place of abode with some suitable person of at least tbe age of fourteen years.” (Comp. Laws 1907, section 2948.)
It will be noticed that under this statute service of process sufficient to give tbe court jurisdiction over tbe person of tbe defendant may be made when be is away from bis usual place of abode (in fact be may be temporarily out of tbe state) by leaving a copy of tbe summons at such “usual place of abode with some suitable person,” etc. Tbe whereabouts of tbe defendant may be unknown to tbe person to whom tbe summons is delivered, and tbe defendant may not be advised of tbe bringing of tbe action until long after judgment is taken .against him. Certainly under such circumstances tbe defendant by failing to appear and defend in tbe action neither “admits” nor confesses” that be is indebted to the plaintiff in tbe sum named in the complaint. A person, merely because be is made a defendant in an action, cannot be held to have admitted or confessed tbe truth of tbe allegations of tbe complaint before be is personally advised of tbe bringing of tbe action, which, as I have observed, may not be until long after judgment is taken against him. And even when tbe defendant is personally served with summons and be fails to appear and defend in tbe action, it does not necessarily follow that be thereby admits or confesses tbe truth of tbe allegations of tbe plaintiff’s complaint. Tbe claim sued on may be entirely groundless, and tbe defendant may be conscious of that fact, yet be may have a multiplicity of reasons for not appearing and defending in tbe action. A judgment by default would not make tbe allegations of *345tbe complaint evidence in another action. (In re Van Buren (D. C.), 2 Fed. 643; Cromwell v. County of Sac, 94 U. S. 356, 24 L. Ed. 195.) Yet if the failure of the defendant to appear and answer within the time allow'ed bv law when properly served with summons is, in fact, an admission on his part of the validity of the claim in suit, and that he is justly indebted to the plaintiff in such sum, it necessarily follows that the admissions thus made, if material, would be competent evidence against the defendant in another action. I assume that no lawyer would seriously contend that such alleged ad-’ missions would, under any circumstances, be admissible as evidence against the defendant in another and independent action.
Some of the authorities hold that the defendant by defaulting, in contemplation of law only, admits the allegations of the complaint to be true. In Cromwell v. County of Sac, supra, it is said: “A judgment by default only admits for the purpose of the action the legality of the demand or claim in suit.” That is, according to the rule thus announced, the law, for the purposes of the action (not the defendant), admits the allegations of the complaint to be true. (1 Freeman on Judgments, section 538.) Instead of the defendant admitting by his default the legality of the plaintiff’s claim, I think it may more properly be said that he thereby waives his right to appear and defend in the action. The question, however, of whether or not there is, in principle, a distinction between a judgment taken by confession and a default judgment is not of controlling importance in this case, because in either event the judgment to be valid must, at least in contemplation of law, be the' decision of the court.
In the prevailing opinion it is said: “If the judge may prevent the clerk from entering default judgments under the statute, then the order of the judge and not the provisions of the statute control. The judge is the mere agent of the law, and, in the absence of some inherent power, may exercise those powers only that are conferred upon him by statute. Under the provisions of the statute in question the duty and *346the legal power to enter default judgments are imposed and conferred upon the clerk, and hence, by implication at least, are withheld from the judge. If the judge may not direct what judgment shall be entered, he may not direct when and under what circumstances it shall be entered.”
By the provisions of the Constitution, to which I have referred, the judicial power of the state is vested in the courts therein mentioned, and no other department of the state government can legally, either directly or indirectly, exercise such power. And in the case under consideration the judge of the city court was not compelled, nor was he authorized, to look to the statute for his authority to judicially determine the questions presented. This power is vested in the courts by the Constitution, and it can neither be withheld nor abridged by legislative enactment. And if the effect of the statute is to require the clerk to enter judgments before they are rendered as the writ of mandate in this case directs, or if the statute in effect withholds from the judge the power to render judgments in default cases, then the statute is clearly in conflict with the provisions of the Constitution herein before mentioned. But I do not so construe the statute. The mere fact that the judge may not in each default case convene court and announce his decision from the bench in open court does not make the judgment entered by the clerk in such cases any less the judgment of the court because of that fact. (Gamble v. Jacksonville P. & M. R. Co., 14 Fla. 226; Tallman v. McCarty et al., 11 Wis. 401.) Nor is it essential that every judicial act of the judge should be specifically and in detail dictated to the clerk by him. But it is essential that the entry of the judgment by the clerk is at least with the approval of the judge. In the rendering of a judgment the court, and not the clerk, is the medium through which the law speaks. And the clerk, in default cases, is merely the arm of the court or the medium through which it acts in announcing its decision in such cases. Therefore, the denial of the writ in this case would not, in my opinion, pre-judicially affect the rights heretofore acquired under default judgments, as the prevailing opinion seems to indicate. Be*347cause, as I bare stated, judgments in such cases are, in contemplation of law, tbe judgments of the courts in which they are entered.
The writ in this case directs the clerk to make an entry labeled a judgment which is not, in contemplation of law nor otherwise, a judgment of the court. The record affirmatively shows that no judgment has been rendered. In fact, the very thing plaintiff complains of in his petition for a writ is, that the judge refuses to render a judgment in its favor on its verified complaint. In other words, the writ directs the clerk to enter a judgment in an action where the record affirmatively shows that no judgment has been rendered. According to the legal effect of the prevailing opinion the judge, in certain cases where the defendant makes default, is a nonentity. He is not even a figurehead in the proceedings. Figuratively speaking, he is relegated to one side, and the clerk, who is only a ministerial officer of the court, is not only authorized, but is required, to enter judgment for the plaintiff upon his verified petition. We therefore have a class of cases in which judgments may be obtained without either the actual or presumptive intervention of the court or judge — judgments which it is the duty of the clerk to enter of record, notwithstanding any order of the court or judge to the contrary. Now, if under the statute, judgments in default cases may be and are obtained merely by operation of law without presumptively or otherwise invoking the action of the court, and the statute is susceptible of no other reasonable construction, then it is clearly in conflict with the provisions of the Constitution herein mentioned and ought not to be upheld.
There are other reasons why the writ in my opinion, ought to be denied and plaintiff’s petition dismissed. Plaintiff alleged in its petition that the default of the defendant was duly and regularly entered by the clerk of the city court, and that plaintiff thereafter requested the clerk to enter a default judgment in its favor against the defendant in said action, and that the clerk refused and assigned as a reason for his refusal that the judge of the city court had directed him to *348enter no default judgments. Plaintiff further alleged that upon tbe refusal of tbe clerk to enter a default judgment it “moved tbe court upon tbe files therein for a judgment against tbe said A. L. Pall and in favor of tbe plaintiff, . . . but that tbe said J. M. Bowman wrongfully refused and denied said motion, and directed B. S. Elves, ex officio clerk, to enter an order denying said motion.” If this were a case where tbe court or judge bad arbitrarily and contumaciously refused to decide some question arising during tbe course of tbe trial material to the cause which it was bis legal duty to decide, or bad refused to render judgment on tbe merits when tbe cause was submitted for decision, mandate would undoubtedly be tbe proper remedy to compel tbe court or judge to proceed and adjudicate tbe matter or question submitted. This, however, is not that kind of a case. Here complaint is made, not because tbe court refused to decide tbe case at all, but because tbe court refused to decide tbe case in a particular way. Tbe court bad jurisdiction of tbe person of tbe defendant and tbe subject-matter of tbe action, and, under tbe statute authorizing tbe entry of judgment by default in certain cases, could no doubt have legally rendered a judgment for plaintiff on tbe record made and presented, but be was not bound to do so. Tbe court in such case, tbe same as in all other cases, could exercise its discretion in tbe matter, and tbe legislature could not by legislative enactment deprive tbe court of such discretion. If it were within tbe constitutional power of tbe legislature to do this, then it necessarily follows that tbe legislature has the power to divest a court of all judicial power and to make tbe judge thereof a mere ministerial officer, or, as is done in this case, dispense with bis services entirely, which of course, under tbe Constitution, it cannot do. It is a well-recognized rule of law that while' mandamus will lie to compel a court to proceed to judgment when a case is submitted to it for decision, tbe writ will not lie to compel tbe court to render a particular judgment. (Merrill on Mandamus, section 32.)
In 26 Cyc. 210, tbe rule is tersely, and, I think correctly, stated in tbe following language: “When tbe parties have *349an absolute right that the court proceed to enter judgment, mandamus will lie; but mandamus to enter a judgment will not issue where its effect would be to review or control the judicial discretion of the inferior court, and where an appeal lies and is adequate mandamus will not go.”
In 2 Spell. Extr. Relief, section 1384, the author says: “Mandamus will lie to compel the performance of duties purely ministerial in their nature, when they are so clear and specific that no element of discretion is left in their performance, but as to acts and duties necessarily calling for the exercise of judgment and discretion on the part of the officer or body or person at whose hands performance is required, mandamus does not lie.” And again, in section 1389 of the same work, it is said: “The first and most important of the limitations has been variously expressed, but may be reduced to a plain statement, to the effect that mandamus is not a proper remedy to control or direct the decisions of inferior courts in matters wherein they have judicial cognizance and discretion. It is immaterial whether the inferior court has acted properly or improperly in the exercise of a discretionary power, where "the discretion has been in fact exercised; if it has not been grossly abused, it cannot be questioned in a mandamus proceeding. So far as the writ affects the action of inferior courts, its use is not to be extended to compel the rendition of a particular judgment, in accordance with the views of a higher court; nor is it the province of the writ to prescribe the parties for whom judgment shall be rendered. This would, in effect, introduce the supervisory power of the appellate court into a cause still pending in the inferior tribunal, peremptorily deciding the case, and compelling the inferior court to give judgment in accordance with the opinion of the higher tribunal.”
In this ease, however, the prevailing opinion goes much farther than compelling the city court to render and enter a specific judgment in the case. It entirely ignores the city court, and directs the issuance of. a writ of mandate directing the clerk to enter judgment in a case where no judgment has been rendered. In other words, this court, in effect, deter*350mines in the first instance wbat judgment shall be rendered and directs the clerk to enter such judgment. As hereinbe-fore stated, the court had jurisdiction of the person of the defendant and the subject-matter of the action. It therefore had jurisdiction to make and enter the orders of which complaint is made, and until these orders are set aside by the court or reversed on appeal they are binding upon the clerk and the parties to the action. (Elder v. Grunsky, 127 Cal. 69, 59 Pac. 300.) In the case of Tollman v. McCarty, supra, this principle 'is well illustrated in the following language: “No order which a court is empowered, under any circumstances in the course of a proceeding over which it has jurisdiction, to make can be treated as a nullity merely because it was made improvidently or in a manner not warranted by law, or the previous state of the case. The only question in such a ease is, had the court or tribunal the power, under any circumstances to make the order or perform the act ? If this be answered in the affirmative, then its decision upon those circumstances becomes final and conclusive until reversed by direct proceeding for that purpose.”
I am clearly of the opinion that the court did not ’exceed its jurisdiction nor commit error in making the orders mentioned. It is evident from the record that the officer of the plaintiff corporation who verified the complaint under oath had no personal knowledge whatever of the facts upon which the claim in suit was founded. Clearly, under these circumstances, it was not an abuse of discretion for the court to require plaintiff to introduce at least some legal evidence in support of the claim sued on before rendering judgment in its favor.